DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-3) in the reply filed on July 29, 2022 is acknowledged.
Claims 4-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  (Note: In response to Applicant’s remarks on page 2.  A restriction requirement does not address the merits of the application, including formality issues. It puts the application in condition for examining.)
Information Disclosure Statement
The information disclosure statement filed November 11, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received November 11, 2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0165462 (Zhamu et al.) in view of US 2015/0162614 (Koshika et al.) and US 2020/0119395 (Chang et al.). 
	As to claim 1, Zhamu et al. teach a method of producing an electrode (cathode film), comprising: preparing a slurry by mixing a solid electrolyte material (polyethylene oxide (PEO) and lithium trifluormethanesulfonimide), an electrode active material (sulfur), and a dispersion medium (acetonitrile); and producing an electrode by applying the slurry to a surface of a base material (current collector) and drying (solvent evaporated at ambient temperatures) (para 0160).
	Zhamu et al do not teach (a) that the solid electrolyte material includes a halogen element, Li, P, and S, the halogen element including at least one selected from the group consisting of Br and I, wherein the process includes (b) measuring an eluted amount of a halogen element in the dispersion medium in 5the slurry and rating the slurry as a good slurry when the eluted amount is within a reference range; wherein only the good slurry is used (i.e. applied to the surface of a base material and dried). 10
	With respect to (a), Koshika et al. teach of the combination of a solid electrolyte in a positive electrode mixture, wherein the solid electrolyte material comprises Li, S, P, and a halogen, wherein I and Br are recognized (para 0026; 0033-0042).  The motivation for using Koshika et al.’s solid electrolyte with Li, S, P, and one of at least Br and I is that the combination of this electrolyte with sulfur-based active materials decreases an internal resistance and increases discharge voltage (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the solid electrolyte with Li, S, P, and one of at least Br and I (as taught by Koshika et al., and applied to Zhamu et al., i.e. replacing the solid electrolyte material) as the combination of this electrolyte with sulfur-based active materials decreases an internal resistance and increases discharge voltage.
	With respect to (b), Chang et al. teach of a sulfide solid electrolyte (having Li, P, S, and a halogen including Br or I) (para 0048-0049), wherein a desired elution amount is present, as measured by ion chromatography (para 0037, 0041).  The motivation for testing halogen ion elution and using materials that have a desired elution amount (good rating) is that they have improved ionic conductivity without deteriorating the solid electrolyte (para 0037, 0042).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to test halogen ion elution and use materials that have a desired elution amount (good rating) (as taught by Chang et al., and as applied to Zhamu et al. (only using this good electrolyte to be applied to the surface of a base material and dried)) to improve ionic conductivity without deteriorating the solid electrolyte.
	As to claim 2, Chang et al., relied upon to render obvious measuring an eluted amount of halogen and rating the amount that should be eluted (see the rejection to claim 1 for full details of the combination incorporated herein but not reiterated herein), teaches and elution amount of 25 ppm or less (para 0041); however, this elution amount is with respect to a composite electrolyte (and not to the mass of the solid electrolyte material).  It is noted that the solid electrolyte: ionic liquid ratio can be from 0.1:99.1 to 10:90 (para 0047).  
	Although Chang et al. do not specifically render obvious that the reference range is from 155 mass ppm to 470 mass ppm relative to a mass of the solid electrolyte material, at the very least, an overlap would exist regarding lower solid electrolyte amounts.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).   
	Additionally, the reference range from 155 mass ppm to 470 mass ppm relative to a mass of the solid electrolyte material is discovery of optimum/workable ranges attainable through routine experimentation.  Specifically, the elution amount should be in a range (regardless of what that specific range is compared to – i.e. the solid electrolyte, an entire active mass, an entire electrolyte, etc.) to prevent deterioration of ionic conductivity (para 0037, 0044). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) the reference range be from 155 mass ppm to 470 mass ppm relative to a mass of the solid electrolyte, as this range is the discovery of optimum/workable ranges attainable through routine experimentation, which has been held to be obvious by the office (see MPEP 2144.05(II)), wherein the optimum/workable range is to prevent deterioration of ionic conductivity.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. in view of Koshika et al. and Chang et al., as applied to claim 1 above, and further in view of US 2015/0311490 (Murase et al.). 
	Zhamu et al. teaches acetonitrile as the dispersion medium (para 0160).  Zhamu et al. do not teach that the dispersion medium includes a carboxylate ester.
	However, Murase et al. teaches solvents for an electrode slurry including acetonitrile and ethyl acetate (a carboxylate ester) (para 0094).
The substitution of one known solvent/dispersion medium (ethyl acetate (a carboxylate ester), as recognized by Murase et al.) for another (acetonitrile, recognized by both Murase et al. and Zhamu et al.) would yield the predictable result of acting as a dispersion medium for an electrode slurry. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute ethyl acetate for acetonitrile as the solvent/dispersion medium, as the substitution would yield the predictable result of providing an operable dispersion medium for an electrode slurry. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759